DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
 
Response to Arguments
Applicant’s arguments concerning the rejections under 35 U.S.C. 112 of claim 14 are moot since claim 14 has not been rejoined and thus has not been rejected under 35 U.S.C. 112.  A cursory review of claim 14 would appear to indicate that issues under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) would remain if Examiner were to have found Applicant’s arguments for rejoinder convincing.
Applicant’s arguments regarding the rejections over 35 U.S.C. 112 have been fully considered but are not persuasive.  
Examiner notes that the rejections under 35 U.S.C. 112(b) are found moot in view of the Amendment, and that the claim interpretation under 35 U.S.C. 112(f) is found moot in view of the Amendment.  
Applicant’s arguments that Applicant thinks the Specification provides sufficient structure for (presumably the substitution of “water pump” for “power device”) are not found persuasive.  Applicant references other applications that make use of the term 
Applicant next argues that there is no matter what the structure of the power device is, and that there are various devices for draining water.  Applicant states “As well-known in the art of dehumidifier, the power device in the dehumidifier is a device used for collecting the water into a water collecting device and draining water out of the water collecting device”.  Examiner notes that this is not how a “water pump” in a dehumidifier is understood.  
For the above reasons, a new grounds of rejection under 35 U.S.C. 112(a) is presented below.  
As has been previously stated, it does not appear that Applicant’s disclosure clearly sets for the metes and bounds of “power device” nor does it appear that Applicant’s disclosure ever links the structure “water pump” with “power device” to provide support for the Amendment.  In the spec, the only physical description of “power device” is #601 on Figure 6 which does not provide sufficient detail to positively identify “power device” as “pump”.  There is mention of “pump mode” and “Tpump” with respect to Figure 4, but “pump” is never clearly linked to the “power device”.  As mentioned previously, it may, therefore, be difficult for Applicant to substitute “pump” for “power device” without raising the issue of new matter.  Examiner again notes that if Applicant could provide a certified translation indicating support for and positively linking “power device” to some specific structure in English, i.e. pump, Examiner would likely be able to permit Applicant to substitute “pump” for “power device” and address the issue with “power device”.  Absent such support, it is not immediately clear how Applicant can overcome 
Applicant’s argues that claim 11 is the corresponding device to the method of claim 1.  Examiner finds this persuasive.  Accordingly, Examiner has rejoined claim 11 and rejects claim 11 along with claim 1.  
Applicant appears to attempt to argue that claim 14 corresponds to the method of claim 1, arguing that “the corresponding technical features are essentially consistent with claim 1”.  “Essentially consistent” is not found convincing for rejoinder as “essentially consistent” would require further search and/or consideration.  Examiner also notes that claim 14 continues to appear to have significant clarity issues and idiomatic issues.  If Applicant can present convincing arguments that claim 14 is directed at the elected invention and if Applicant were to redraft claim 14 such that it clearly sets forth steps corresponding to claim 1 without reference to the problematic “power device” or the new matter substitution of “water pump”, such presentation may require further search and/or consideration.  It is recommended that Applicant schedule an interview with the Examiner to discuss such possibilities if Applicant wishes to continue prosecution.  As currently presented, not only did Applicant fail to clearly state that claim 14 corresponds to the elected invention, but as currently presented it is difficult for the Examiner to determine what is being claimed in claim 14.  For example, “drainage period” does not appear in the disclosure, “a number of drainage” is not clear, and “to execute the step of detecting the stopping period when the dehumidifier drainage” cannot be understood.    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “water pump” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) Claims 1, 4, 5, 11, and 12 have been amended to replace “power device” with “water pump”.  However, the written description does not use the term “water pump” to refer to any structure set forth in the disclosure.  Accordingly, claims 1, 4, 5, 11, and 12 add new matter to the disclosure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TAVIA SULLENS/Primary Examiner, Art Unit 3763